IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-20464
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PAUL PURCELL,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-809-1
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Paul Purcell challenges the district court’s denial of a

U.S.S.G. § 3E1.1 reduction for acceptance of responsibility.

Purcell entered a guilty plea to a charge of being a felon in

possession of a firearm.    The district court sentenced him to

100 months’ imprisonment and three years’ supervised release.

     Purcell contends that he timely and willingly accepted

responsibility for the instant offense.    He asserts that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20464
                                -2-

U.S.S.G. § 3E1.1 determination whether a defendant accepted

responsibility should be limited to the offense of conviction

and to conduct related to the offense of conviction.   Purcell

concedes that his argument is foreclosed by our opinion in United

States v. Watkins, 911 F.2d 983, 985 (5th Cir. 1990), and that he

raises the issue only to preserve it for Supreme Court review.

     In Watkins, we rejected the precise argument that Purcell

now asserts and held that the application note to U.S.S.G.

§ 3E1.1 was “phrased in general terms and does not specify that

the defendant need only refrain from criminal conduct associated

with the offense of conviction in order to qualify for the

reduction.”   911 F.2d at 985.   Absent en banc reconsideration or

a superseding contrary decision of the Supreme Court, one panel

may not overrule the decision of a prior panel.    United States v.

Ruff, 984 F.2d 635, 640 (5th Cir. 1993).   Accordingly, the

judgment of the district court is AFFIRMED.